DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on October 6, 2020.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on May 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
       The drawings filed on October 6, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the drawings of Figs 1 - 7 are not legible or readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “System 10” (see ¶0031),  “progressive algorithms 51” (see ¶0035), “classifier 50 or pooled database classifier 50” (see ¶0037), “suitable program, software module, graphics engine or visualizer 52” (see ¶0037) and “Analytic roadmap output 54” (see ¶0037) are not included in any of the Figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Starting in ¶0031, Fig 1, was not mentioned in the specifications and should be included in accordance to MPEP 608.01 or 37 CFR 1.74.
In ¶0030; the improperly disclosed acronym “FWA-IIRB” was not properly defined before being abbreviated, according to MPEP § 2111.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 12 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is because claims 1 and 16 are reciting the elements of a "data inputs classifier" and a "second classifier". However, the applicant specifications in ¶0006 and ¶0035 - 37 do not support and lacks possession of the subject matter's algorithm or software used to program both the "data inputs classifier" and the "second classifier". Additionally, in claim 12 the recited artificial Intelligence (AI) of "Machine Learning (ML)" and an "expert system" lacks possession of its algorithm and/or software for the classifiers. In other words, these two elements are not further described in the specifications which can be equivalent to black boxes as in their specifications these elements are only described in its functional language with the exception of an "expert system", which is not described at all and is merely mentioned. As for the classifiers, these are not further described to sufficiently identify how the invention achieves the claimed function of "classifying" these "data categories" through an explicit formula or algorithm. Therefore, the applicant is questioned as there's a need to show possession of the claimed invention to one of skill in the art for the pending claimed scope through an adequate and sufficient written description of the invention. Thus, the disclosed limitation claim is considered to be new matter that is not supported by the specification as originally filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.   Claims 12, 6 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because claim 12 in lines 1-2 recites the limitations of "…the second classifier comprises the expert system or machine learning that the server programming has."in which there is insufficient antecedent basis for this limitation in its claim. This is because claim 12 is dependable of claim 11, and claim 11 recites that "…the server programming to identify discoverable gaps comprises an expert system or machine learning." which cannot be claimed for both the “the server” and the “second classifier” if it was not previously disclosed in claim 11 due to its dependability and because is inconsistent in terms of uniformly define and convey what the applicant is trying to disclose. Moreover, claim 11 firstly recited “an expert system” instead of “the expert system” recited in claim 12, which makes the claims indefinite for being confusing in terms of what the applicant is trying to disclose as well, and for the examiner to understand if it would be the same “expert system”. Lastly claims 2 and 20 are reciting a “non-players databases” which lacks antecedent basis as it was not disclosed in the previous claims and the examiner is not sure if this would be another database or if it is just a statement referring to the existing databases which contain players details without being directly referenced to each player. Therefore, the scope of what is claimed is considered to be indefinite due to these reasons mentioned above. For purposes of examination and under the Broadest Reasonable Interpretation (BRI), the examiner is interpreting a “server” and a “second classifier” (and the “data inputs classifier”) as being a general software program or an algorithm that can classify data in data categories and as well as their specific feature of being comprised of “the [or “an”] expert system [and/] or machine learning”. As for the “non-players databases” it will be interpreted under BRI as well and will be referred as the databases containing the other categories (e.g. “benchmarks, functional information, rules-based, transparency and consequence”) which are indirectly tied to the “player”. 

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claims 1 and 16 have been evaluated where Step 1: the claimed invention falls under statutory category of a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
…configured to receive data inputs for an investigation case of fraud, waste or abuse; 
…for classifying the data inputs into a plurality of data categories of a framework of a fraud, waste, abuse or anomaly model; 
…corresponding to the data categories of the framework, …programmed to sort the classified data inputs… by data category…; and 
…programming to identify discoverable gaps…

As for claim 16 and its abstract idea are defined by the elements of: 
…corresponding to a plurality of data categories of a framework of a fraud, waste, abuse or anomaly model, …containing data inputs from prior investigated cases; 
…programmed to identify discoverable gaps…; and
 …programmed to identify abnormal data points…

These limitations, describe a system for identifying, understanding and categorizing user information and their behavior to investigate and analyze cases of fraud waste or abuse and obtain and understand the gaps or fragmentations of transaction information. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the forms of “fundamental economic principles or practices” (by mitigating risk and insurances), “managing personal behavior or interactions between people” (through social activities and following rules or instructions) and “engaging in commercial or legal interactions” (through law enforcement) by generally mitigating the risk of having fraudulent transactions in the sectors of banking, financial services, government, manufacturing, healthcare, educational institutions, and retail and understanding the transaction behavior of their corresponding players to comply with federal and state regulations such as the USA PATRIOT Act, the Bank Secrecy Act, and the Financial Crimes Enforcement Network, etc. As disclosed in the specification in ¶0030, this invention “establishes an analytical roadmap, a mechanism to mitigate inadequate, disconnected, un-unified, fragmented information while addressing personal bias and professional, political, psychosocial and socioeconomic conditions, allowing for a holistic "head-to-toe" approach to combating fraud, waste, abuse, and anomaly”. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because claims 1 and 16 as a whole, while looking for their additional element(s) of a server, a plurality of databases; a pooled database  (from claims 1 and 16); a data inputs classifier (from claim 1) a second classifier (from claim 16) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 2, 4, 6, 8, 10 - 12, 15, 18 and 20, it recites the additional element(s) of a data warehouse (from claims 4 and 18), non-players databases (from claims 6 and 20), a behavioral model (from claim 8), an expert system, machine learning, a decision tree, a neural network or combinations thereof (from claims 2 and 10 - 12), data source database (from claim 15) which are merely used as a tool to perform the abstract idea. Thus, they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components (refer to MPEP 2106.05f (2)) and this/these additional element(s) does not integrate the abstract idea into a practical application because it/they do(es) not impose any meaningful limits on practicing the abstract idea. The(se) claim(s) is/are directed to an abstract idea.

Step 2B: For claims 1, 2, 4, 6, 8, 10 - 12, 15 – 16, 18 and 20, these claims recite the additional elements: a server, a plurality of databases; a pooled database  (from claims 1 and 16); a data inputs classifier (from claim 1) a second classifier (from claim 16); a data warehouse (from claims 4 and 18), non-players databases (from claims 6 and 20), a behavioral model (from claim 8), an expert system, machine learning, a decision tree, a neural network or combinations thereof (from claims 2 and 10 - 12), data source database (from claim 15) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2 - 15 and 17 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 3, 5, 10 – 12, 17 and 19: further describes the abstract idea of the “artificial intelligence” system for “investigating cases of fraud, waste, abuse and anomaly” and its data inputs classifier (and its second classifier) and its categories as it further describing a classifier that might comprised of a group of “an expert system, machine learning, a decision tree, a neural network or combinations thereof” and its “data categories” which comprises to at least one of the groups categories (e.g. “players, benchmarks, functional information, rules-based, transparency, consequence and combinations thereof”). Thus, being directed to the abstract idea group of “managing personal behavior or interactions between people” as it is categorizing and understanding the user’s behaviors and its transactions. 
Claims 4, 6, 15, 18 and 20: further describes the abstract idea of the “artificial intelligence” system for “investigating cases of fraud, waste, abuse and anomaly” and its databases which comprises of a “data warehouse” having multiple databases with a fact table containing “reference keys points” in each the tables and their dimensions which these key points are also found in the “non-players database” per player and per data element table. Finally, a “data source database” consisting of many other databases (e.g. “activities of daily living flows database, an activities of daily workflows database, an industry data points data base, a revenue cycle data points database, an operational data points database, a product data points database, a service data points database, a prevention, detection, and mitigation workflows database, a player data points database, and combinations thereof.”) which attributes to the abstract idea group of “managing personal behavior or relationships or interactions between people” and “fundamental economic principles or practices” as it is analyzing social activities from players or users to mitigate risks of fraudulent transactions well.
Claims 7 and 13: further describes the abstract idea of the “artificial intelligence” system for “investigating cases of fraud, waste, abuse and anomaly” and its programming to identify discoverable gaps or “missing player component key” and alert a user about these “discoverable gap responsive to its identification” that clearly directs to the “managing personal behavior or relationships or interactions between people” and “engaging in commercial or legal interactions” when alerting user behaviors and their transaction activities due to law enforcement and compliance. 
Claims 8 – 9 and 14: further describes the abstract idea of the “artificial intelligence” system for “investigating cases of fraud, waste, abuse and anomaly” and its second classifier in which is programmed to generate an “analytic roadmap of the investigation case” to aid in the investigation and compare and identify abnormal data points (including player component key values) in the “pooled database” which also attributes to the abstract idea group of “managing personal behavior or relationships or interactions between people” and “fundamental economic principles or practices” as well.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 9 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (U.S. Pub No. 20160019479 A1) in view of Klindworth (U.S. Pub No. 20140081652 A1).
Regarding claim 1: 
A system using artificial intelligence for investigating cases of fraud, waste, abuse and anomaly, the system comprising: (claim 1)
Busch teaches:
a server configured to receive data inputs for an investigation case of fraud, waste or abuse; (“According to a system and method of the invention, a user is prompted to enter available and known behavioral components related to a case. The system includes a model run by a server that will start to analyze and process known components.” ¶0006; Figs 1 – 2 and 5) Examiner note: Also, refer to claims 1 – 6 for more details.
a data inputs classifier for classifying the data inputs into a plurality of data categories of a framework of a fraud, waste, abuse or anomaly model; (“The user will be prompted to enter available and known components; the model will start to analyze and process known components; the initial out will prompt the user to identify the remaining inputs required within the identified six behavioral components.” ¶0023; Figs 1 – 2 and 5) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and in light of the applicant specifications in ¶0035, the data inputs classifier has been interpreted as part of the “server” which executes this function for this prior art through the “model” (see claim 1 for “sorting” data inputs details).
server programming to identify discoverable gaps in the pooled database of the case. (“The system includes a model run by a server that will start to analyze and process known components…When prompted by the system, the user may realize that she is missing data relating to one or more of the remaining inputs—thus learning of a “discoverable gap” that leads toward a conclusion of the investigation of the case… If new data becomes expected, the process is repeated in which the user either provides the missing data or is alerted to the discoverable gap, which may lead toward a conclusion of the investigation of the case.” ¶0006; Figs 2 – 3) Examiner note: Also, refer to ¶0031, ¶0045 and ¶0056 for general details and an example and claims 1 and 4 for “discoverable gaps” identification executed by the “server”.

Busch does not explicitly teach the following limitation(s) for having a “data inputs classifier” and a “plurality of databases” per data category, although Busch taught the function of the “data inputs classifier” as referenced above for this limitation (see ¶0023 and claim 1), and for the “plurality of databases” in claims 1 and 8, ¶0029 and Fig 6. However, Klindworth which is analogous prior art directed to an invention defined as an “Automated Healthcare Risk Management System for Preventing And Detecting Healthcare Fraud, Abuse, Waste And Errors [which] is a software application and interface that assists law enforcement, investigators and risk management analysts by focusing their research, analysis, strategy, reporting, prevention and detection efforts on the highest risk and highest value claims, providers, healthcare merchants or beneficiaries for fraud, abuse, over-servicing, over-utilization, waste or errors” (see ¶0082, abstract and ¶0003 – 5). Thus, teaches:
a data inputs classifier for classifying the data inputs… (“Another copy of claim data is sent from the Appended Data Processing Module 112 to the Claim Historical Summary Statistics Module 114 where the individual values of each claim are accumulated into claim score calculated variables by industry type, provider, patient, specialty and geography.” ¶0346; Fig 1 (110 and 140 – 150); Fig 2 (114)) Examiner note: Under BRI and in light of the applicant specifications in ¶0035 and its examples in ¶0045, the data inputs classifier has been interpreted as the “Claim Historical Summary Statistics Module 114” which sorts the received or inputted (e.g. “historical”) data in different data categories. Also, refer to ¶0100 for general details of the “the Automated Health care Risk Management System” prioritizing information by using different levels of treatments or actions (see ¶0084) by providing data filtering capabilities. Refer to, ¶0568 for “attributes or data element” utilized in the “predictive, empirical models or Decision Strategy” of the system to be grouped in “attribute categories” (see ¶0569-0585 for more details).
a plurality of databases corresponding to the data categories of the framework, the server programmed to sort the classified data inputs into the databases by data category and into a pooled database of the case; and (“The system can be connected to multiple large databases, which include, for example, national and regional medical and pharmacy claims data, as well as provider, healthcare merchant and beneficiary historical information, universal identification numbers...It automatically retrieves supporting views of the data in order to facilitate, enhance and implement multiple investigator decisions for claims, providers, healthcare merchants and beneficiaries with systematic recommendations, strategies, reports and management actions” ¶0236; Fig 2 (104); Fig 10 (218); Fig 12 (16); Fig 13) Examiner note: Also, refer to ¶0343, ¶0352 and ¶0392 for more “API” details which connects the databases containing different data inputs.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch with the ability of having a “data inputs classifier” and a “plurality of databases” per data category, as taught by Klindworth because it would be “obvious to try” to classify the data inputs into different categories to cross analyze, match and compare with a player’s (e.g. “patients, providers, payers, vendors and any other third-party entity, associated with the case”) data to validate if he/she is committing a possible case of fraud, waste or abuse while cross-referencing their data to different databases that hold different cases of other players and categorize those that are the same. Also, Klindworth recognizes that “Using computer software programs to automate and replicate existing, manual paper based fraud claim review results in only a small number or fraction of claims that can be reviewed at any given time. Specifically, if computers are used to simply automate current processes, then rather than reviewing millions of potentially improper payments, it is still only possible to inefficiently review a very small number of potentially fraud claims per analyst or investigator per day. This issue becomes very apparent when a large payer, may require 4 million claims to be reviewed in a single day. This cumbersome process also means that there are no coordinated, sophisticated review capabilities for not only fraud, but also abuse, over-servicing, over-utilization, waste and errors across multiple geographies, across time, across beneficiary services or even within specialty groups.” (¶0146).

Regarding claim 16: 
A system using artificial intelligence for investigating cases of fraud, waste, abuse and anomaly, the system comprising: (claim 16)
Busch teaches:
a server programmed to identify discoverable gaps in the pooled database of the case; and (“The system includes a model run by a server that will start to analyze and process known components...” ¶0006; “This invention is unique in that it provides an interactive, iterative, and/or reiterative behavioral methodology to complete the required data point, comprehensively identifying, assessing, and analyzing gaps leading towards an outcome determination.” ¶0031; Figs 2 – 3) Examiner note: Also, refer to ¶0045 and ¶0056 for general details and an example and claims 1 and 4 for “discoverable gaps” identification executed by the “server”.
a second classifier programmed to identify abnormal data points in the pooled database. (“Alternatively, if the user provides the missing data in response to the prompt, the system will determine whether the supplemental data or any previously provided data is normal or abnormal in view of the new totality of data provided to the system, and whether any other data not yet obtained becomes expected in view of the new totality of data provided to the system” ¶0006; Fig 1 – 4 and 6 (databases)) Examiner note: Also, refer to ¶0031 regarding details of “abnormal” data which are the resulting “discoverable gaps” and ¶0038 for the “aggregation of data pool of case” which is fed by the “computer system” for “human and entity capital” analysis.

Busch does not explicitly teach the following limitation(s) for having a “second classifier” to identify abnormal data, a “plurality of databases” per data category and a “pooled database”, although Busch taught the function of the “plurality of databases” and a “pooled database” in claims 1 and 8, ¶0029 and Fig 6. However, Klindworth teaches:
a second classifier programmed to identify abnormal data points... (“The claims are then sent to the Appended Data Processing Module 211, which separates valid and invalid claims. If the external database information (or link analysis) reveals that the patient or provider is deemed to be inappropriate, such as deceased at the time of the claim or to not be eligible for service or not eligible to be reimbursed for services provided or to be a false identity, the claim is tagged as an inappropriate claim or possible fraud and sent to the Invalid Claim and Possible Fraud File 206 for further review and disposition.” ¶0352; Fig 3 (211 and 206)) Examiner note: Under BRI and in light of the applicant specifications in ¶0013 and ¶0016 – 19, the second classifier has been interpreted as the “Appended Data Processing Module 211”. Also refer to ¶0168 for the identification of “outliers” details in terms of the modelling techniques used in this prior art.
a plurality of databases corresponding to a plurality of data categories of a framework of a fraud, waste, abuse or anomaly model, the databases containing data inputs from prior investigated cases; (“The system can be connected to multiple large databases, which include, for example, national and regional medical and pharmacy claims data, as well as provider, healthcare merchant and beneficiary historical information, universal identification numbers...It automatically retrieves supporting views of the data in order to facilitate, enhance and implement multiple investigator decisions for claims, providers, healthcare merchants and beneficiaries with systematic recommendations, strategies, reports and management actions” ¶0236; Fig 2 (104); Fig 10 (218); Fig 12 (16); Fig 13) Examiner note: Also, refer to ¶0343, ¶0352 and ¶0392 for more “API” details which connects the databases containing different data inputs.
a pooled database of the case; (“Using an Application Programming Interface (API) 16, the claim data is captured at 18. The claim data is captured either before or after the claim is adjudicated.” ¶0392; Fig 2 (111); Fig 12 (18); Fig 13 – A for “Behavioral History” database element) Examiner note: Under BRI and in light of the applicant specifications in ¶0034, the pooled database has been interpreted as the step 18 executed by “Application Programming Interface (API) 16”. Also, refer to ¶0344 for more details regarding the determination of the “external database” for information eligibility matters which are stored in the “Invalid Historical Claim Database 111” after this data is determined to be aggregated or “pooled” for each case for the “historical data summary statistical calculations” system architecture. Finally, refer to ¶0266 in where a “real time database” component can access to internal and external data for the system to be able to “become even greater when assessing, identifying and investigating high risk claims, providers, health care merchants and beneficiaries” (see ¶0260). 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch with the ability of having a “second classifier” to identify abnormal data, a “plurality of databases” per data category and a “pooled database”, as taught by Klindworth because it would be “obvious to try” to classify the data inputs by case that do not match with the validated data that would be considered abnormal in terms of suspicious transactions or activity per player which can also be collected and stored in another database for future reference to compare future fraud cases and further train the model’s algorithm to automate this process. Also, Klindworth recognizes that “Using computer software programs to automate and replicate existing, manual paper based fraud claim review results in only a small number or fraction of claims that can be reviewed at any given time. Specifically, if computers are used to simply automate current processes, then rather than reviewing millions of potentially improper payments, it is still only possible to inefficiently review a very small number of potentially fraud claims per analyst or investigator per day. This issue becomes very apparent when a large payer, may require 4 million claims to be reviewed in a single day. This cumbersome process also means that there are no coordinated, sophisticated review capabilities for not only fraud, but also abuse, over-servicing, over-utilization, waste and errors across multiple geographies, across time, across beneficiary services or even within specialty groups.” (¶0146).

Regarding claims 3 and 17: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claims 1 and 16.
Busch further teaches:
wherein the data categories comprises at least one category selected from the group consisting of a players category, a benchmarks category, a functional information category, a rules-based category, a transparency category, a consequence category and combinations thereof. (“FIG. 2 is an illustration of a skeletal structure designed to support the methodological process includes data components required for a comprehensive outcome determination driven by six critical behavioral components: “Players Component,” “Benchmarks Component,” “Functional Information Component,” “Rules-Based Component,” “Transparency Component” and “Consequence Component.” ¶0008; Fig 1 – 2) Examiner note: Also, refer to ¶0006 and claims 1 and 7 for general details of what each component (or “category”) consist of.

Regarding claims 4 and 18: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claims 1 and 16.
Busch does not explicitly teach the following limitation(s) for having a “data warehouse” with reference key pointing to dimension tables for each database. However, Klindworth further teaches:
comprising a data warehouse comprising the plurality of databases, the data warehouse comprising a fact table containing reference keys pointing to dimension tables in each of the databases. (“Dimension Capabilities, Incorporate a plurality of predictive models scores and external and internal attributes; A plurality of dimensions such as claim level, provider level, healthcare merchant level, beneficiary level, geography level, specialty group level or other All Dimensions are accessible from database tables within the same decision strategy Multiple dimension actions within the same Decision Strategy” ¶0465 – 468; Figs 14 – 15, 18 – 19; Fig 33) Examiner note: Under BRI, the data warehouse has been interpreted as the “Strategy Manager and Workflow Design” which hold databases such as “Strategy Inventory” (see ¶0407), “Treatment and Action Inventory” (see ¶0425) (For more information refer to ¶0405) which also have “The Decision Strategy Creation capability” to create “new Optimized Decision Strategies” such as the previously cited. Also, refer to ¶0608 and ¶0614 for information regarding the “Managed Learning Environment” which “provides for real-time claim, procedure or provider counts within the Strategy Manager” in Fig. 19 displaying “data table access and data field available for use”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch with the ability of having a “data warehouse” with reference key pointing to dimension tables for each database, as taught by Klindworth because it would be “obvious to try” to include a type of interface that would reference a “data warehouse” to locate key elements found in different databases to further filter fraud cases or locate a specific case to facilitate the investigation and comparison of its particular fraud details with other cases. Also, Klindworth recognizes that “The Managed Learning Environment provides for segmenting populations for organizing test/control actions and treatments to measure and maximize return. In order to achieve results that maximize return on investment from capital dollars invested, measuring performance must be in place. However, this is not always the case in healthcare. Neither CMS nor members of the Senate can get an accurate gage on how programs are performing separately or collectively.” (¶0601; also, refer to ¶0608 and ¶0623).

Regarding claims 5 and 19: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claims 4 and 18.
This claim set is represented by claim 3
Busch further teaches:
wherein the data categories comprises a players category and at least one category selected from the group consisting of a benchmarks category, a functional information category, a rules-based category, a transparency category, and a consequence category. (“FIG. 2 is an illustration of a skeletal structure designed to support the methodological process includes data components required for a comprehensive outcome determination driven by six critical behavioral components: “Players Component,” “Benchmarks Component,” “Functional Information Component,” “Rules-Based Component,” “Transparency Component” and “Consequence Component.” ¶0008; Fig 1 – 2) Examiner note: Also, refer to ¶0006 and claims 1 and 7 for general details of what each component (or “category”) consist of. Finally, the examiner would like to make official notice of this non-functional descriptive language that would be obvious to one ordinary skill of art when filtering a “player” and their information details within a database or table to check the facts, and thus, it would be “obvious to try” and fix these two variables. 

Regarding claims 6 and 20: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claims 5 and 16.
Busch does not explicitly teach the following limitation(s) for having “non-players databases” that have “data elements tables” with “player component keys” pointing or referring to a “player” in an indirectly manner. However, Klindworth further teaches:
wherein each of the non-players databases comprises a plurality of data elements tables and each of the data elements tables has a player component key pointing to a player in the players database. (“FIG. 16 provides an example of a queue of high-scoring suspect fraud or abuse providers and their claims. It is the investigators starting point when pursing fraud or abuse. The screen is point and click and can drill down on individual claim, provider, healthcare merchant or beneficiary… The box below each column heading has a filter capability to group together claims, providers, healthcare merchants or beneficiaries that are similar due to their claim behavior, diagnosis, illness burden or scores for example. Filters also exist at the top of the screen to perform multi-dimensional (and, or, <, >, <=, >=, = for example) filtering from the database to further isolate suspects.” ¶0633; Fig 16, 22 – 24) Examiner note: Under BRI, the “non-players databases” has been interpreted as the databases that hold details or “player component keys” of each player in “data elements tables” without being directly referenced which is equivalent to the prior art “Strategy Manager and Workflow Design” databases (see ¶0407, ¶0425 and ¶0405) that are being filtered through the “screen” when “drill[ing] down on individual claim, provider, healthcare merchant or beneficiary” which are considered as the “player component key”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch with the ability of having “non-players databases” that have “data elements tables” with “player component keys” pointing or referring to a “player” in an indirectly manner, as taught by Klindworth because “This level of customization allows improved investigator efficiency and effectiveness abilities, which are lacking from prior art case management, workflow or BI Tools. FIG. 24 provides instant risk profile highlights by hovering over a provider, healthcare merchant or beneficiary within the queue. This capability provides an immediate snapshot of risk and opportunity to the investigator. Predictive Model fraud and abuse scores and reason codes, the Provider Cost Index and Edit Analytics are immediately available for the investigator to view.” (Klindworth; ¶0633).

Regarding claim 7: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claim 6.
Busch further teaches:
further comprising programming to identify a missing player component key from a data input. (“When prompted by the system, the user may realize that she is missing data relating to one or more of the remaining inputs—thus learning of a “discoverable gap” that leads toward a conclusion of the investigation of the case. Alternatively, if the user provides the missing data in response to the prompt, the system will determine whether the supplemental data or any previously provided data is normal or abnormal in view of the new totality of data provided to the system, and whether any other data not yet obtained becomes expected in view of the new totality of data provided to the system. If new data becomes expected, the process is repeated in which the user either provides the missing data or is alerted to the discoverable gap, which may lead toward a conclusion of the investigation of the case” ¶0006; Fig 1 – 2) Examiner note: Under BRI and in light of the specifications in ¶0036, the player component key which is a piece of information that indicates a “lack of value which is a discoverable gap” has been interpreted as the “supplemental data” given by the user. Also, refer to claim 4 and to ¶0004 and ¶0023 for general details of “data points” and “key metric components or key elements”.

Regarding claim 8: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claim 6.
Busch further teaches:
further comprising a second classifier, the second classifier comprising a behavioral model for players, the second classifier programmed to compare data having the same value for player component key to the behavioral model for players to identify abnormal data (“According to a system and method of the invention, a user is prompted to enter available and known behavioral components related to a case. The system includes a model run by a server that will start to analyze and process known components...Alternatively, if the user provides the missing data in response to the prompt, the system will determine whether the supplemental data or any previously provided data is normal or abnormal in view of the new totality of data provided to the system, and whether any other data not yet obtained becomes expected in view of the new totality of data provided to the system” ¶0006; Fig 1 – 4 and 6 (databases)) Examiner note: Also, refer to ¶0031 regarding details of “abnormal” data which are the resulting “discoverable gaps” and ¶0023 for more information of the behavioral model called “interactive, iterative, and/or reiterating behavioral model (FWA-IIRB)”.

Busch does not explicitly teach the following limitation(s) for having a “second classifier” to identify abnormal data. However, Klindworth teaches:
a second classifier programmed to identify abnormal data points... (“The claims are then sent to the Appended Data Processing Module 211, which separates valid and invalid claims. If the external database information (or link analysis) reveals that the patient or provider is deemed to be inappropriate, such as deceased at the time of the claim or to not be eligible for service or not eligible to be reimbursed for services provided or to be a false identity, the claim is tagged as an inappropriate claim or possible fraud and sent to the Invalid Claim and Possible Fraud File 206 for further review and disposition.” ¶0352; Fig 3 (211 and 206)) Examiner note: Under BRI and in light of the applicant specifications in ¶0013 and ¶0016 – 19, the second classifier has been interpreted as the “Appended Data Processing Module 211”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch with the ability of having a “second classifier” to identify abnormal data, , as taught by Klindworth because it would be “obvious to try” to classify the data inputs by case that do not match with the validated data that would be considered abnormal in terms of suspicious transactions or activity per player to compare future fraud cases and further train the model’s algorithm to automate this process. Also, Klindworth recognizes that “Using computer software programs to automate and replicate existing, manual paper based fraud claim review results in only a small number or fraction of claims that can be reviewed at any given time. Specifically, if computers are used to simply automate current processes, then rather than reviewing millions of potentially improper payments, it is still only possible to inefficiently review a very small number of potentially fraud claims per analyst or investigator per day. This issue becomes very apparent when a large payer, may require 4 million claims to be reviewed in a single day. This cumbersome process also means that there are no coordinated, sophisticated review capabilities for not only fraud, but also abuse, over-servicing, over-utilization, waste and errors across multiple geographies, across time, across beneficiary services or even within specialty groups.” (¶0146).

Regarding claim 9 and 14: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claims 8 and 1, respectively.
This claim set is represented by claim 14
Busch further teaches:
further comprising a second classifier programmed to generate an analytic roadmap of the investigation case to aid in the investigation and programmed to identify abnormal data points in the pooled database. (“The execution, unification and combination of identified behavioral components results in a mature outcome determination. The FWA-IIRB Model, Framework, and Analytic Roadmap bridges the current method and tool gap encountered while employing the contemporary systems available, moving above and beyond the capabilities of current standards. The roadmap component allows the user to provide data input in a linear (FIG. 1) and non-sequential order (FIG. 2)” ¶0023; Fig 1 – 5) Examiner note: Also, refer to ¶0097 for general details of the model and the “analysis algorithm” used to improve the invention. 

Busch does not explicitly teach the following limitation(s) for having a “second classifier” to identify abnormal data. However, Klindworth teaches:
a second classifier programmed to identify abnormal data points... (“The claims are then sent to the Appended Data Processing Module 211, which separates valid and invalid claims. If the external database information (or link analysis) reveals that the patient or provider is deemed to be inappropriate, such as deceased at the time of the claim or to not be eligible for service or not eligible to be reimbursed for services provided or to be a false identity, the claim is tagged as an inappropriate claim or possible fraud and sent to the Invalid Claim and Possible Fraud File 206 for further review and disposition.” ¶0352; Fig 3 (211 and 206)) Examiner note: Under BRI and in light of the applicant specifications in ¶0013 and ¶0016 – 19, the second classifier has been interpreted as the “Appended Data Processing Module 211”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch with the ability of having a “second classifier” to identify abnormal data, , as taught by Klindworth because it would be “obvious to try” to classify the data inputs by case that do not match with the validated data that would be considered abnormal in terms of suspicious transactions or activity per player to compare future fraud cases and further train the model’s algorithm to automate this process. Also, Klindworth recognizes that “Using computer software programs to automate and replicate existing, manual paper based fraud claim review results in only a small number or fraction of claims that can be reviewed at any given time. Specifically, if computers are used to simply automate current processes, then rather than reviewing millions of potentially improper payments, it is still only possible to inefficiently review a very small number of potentially fraud claims per analyst or investigator per day. This issue becomes very apparent when a large payer, may require 4 million claims to be reviewed in a single day. This cumbersome process also means that there are no coordinated, sophisticated review capabilities for not only fraud, but also abuse, over-servicing, over-utilization, waste and errors across multiple geographies, across time, across beneficiary services or even within specialty groups.” (¶0146).

Regarding claim 13: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claim 1.
Busch further teaches:
wherein the system alerts a user to a discoverable gap responsive to its identification. (“If new data becomes expected, the process is repeated in which the user either provides the missing data or is alerted to the discoverable gap, which may lead toward a conclusion of the investigation of the case. Likewise, if the system alerts the user to an abnormal data point, the discovery of the abnormal data point may lead toward a conclusion of the investigation of the case.” ¶0006; Fig 1 – 5) Examiner note: Also, refer to claim 1 for this prior art.

Regarding claim 15: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claim 1.
Busch further teaches:
further comprising a data source database accessible to the system, the data source database selected from the group consisting of an activities of daily living flows database, an activities of daily workflows database, an industry data points data base, a revenue cycle data points database, an operational data points database, a product data points database, a service data points database, a prevention, detection, and mitigation workflows database, a player data points database, and combinations thereof. (“FIG. 3, data collected and analyzed by the system and method of the invention may be of a widely varying nature and may represent a wide variety of real-world subject matter, including activities of daily workflows (ADW's), activities of daily living flows (ADL), industry data points (IDP's), revenue cycle data points (RCD's), operational data points (ODP's), product data points (PrDP's), service data points (SDP's), player data points (PIDP's), and prevention, detection, mitigation data points (PDM's).” ¶0029; Fig 3 and 6) Examiner note: Also, refer to claim 8 and ¶0004 for this prior art.

Claims 2 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (U.S. Pub No. 20160019479 A1) in view of Klindworth (U.S. Pub No. 20140081652 A1) in further view of Arrabothu (U.S. Pub No. 20190385170 A1).
Regarding claims 2 and 10: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claims 1 and 8.
Neither Busch or Klindworth explicitly teach the following limitation in which the functionality of having artificial intelligence for the “data inputs classifier” and the “second classifier” is incorporated by the system. However, Arrabothu which is prior art related to “fraud detection for transactions, and more specifically, to an automatically-updating fraud detection system configured to aid in fraud detection” (see ¶0001, abstract and ¶0004). Thus, teaches:
wherein the data inputs classifier [and a second classifier] comprises artificial intelligence selected from the group consisting of a decision tree, a neural network, [machine learning,] an expert system and combinations thereof. (“Authorization system 140 may also input the transaction details into neural network 160 (step 406) for analysis. Fraud scoring system 152 may apply the fixed fraud detection model having tuned parameters (which are determined as described herein) to the transaction details (step 408) to produce a fraud score 154 (step 410). Applying the fixed fraud detection model to the transaction details may comprise passing the transaction models through the tuned parameters (e.g., decision trees), wherein each decision tree creates a score, and the scores from all multiple decision trees are combined by fraud scoring system 152 to produce fraud score 154. Fraud score 154 may be a value (e.g., a score in the range of zero to one, indicating the likelihood of fraud), a binary determination (e.g., indicating a fraudulent or legitimate transaction), or the like, indicating whether the transaction details belong to a fraudulent transaction.” ¶0037; Fig 1 (140); Fig 2 (152, 160, 170 and 172); Fig 4 (406 – 418)) Examiner note: Also, refer to ¶0023-24 for general details.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch as modified by Klindworth with the ability of having artificial intelligence such as neural nets or decision trees in the “data inputs classifier” and the “second classifier”, as taught by Arrabothu because it would be “obvious to try” to use and have artificial intelligence in the system for the “data inputs classifier” and the “second classifier” which were interpreted as software modules to automate their function of filtering data and identifying the “abnormal data” by using neural networks and/or decision trees that can speed up and maintain updated the cross-comparison analysis process to obtain quick and accurate results of the identified fraud cases (see ¶0003 for more technical problems addressed by Arrabothu). Also, Arrabothu recognizes that “Accordingly, the duplicity of having fraud score 154 from fraud scoring system 152 and [neural network] NN fraud score 169 from neural network 160 may address the problem in the prior art of possible inaccuracies in a fraud detection model (e.g., the fixed fraud detection model and/or the improvable fraud detection model), by allowing the combining of fraud scores to make a fraud prediction, and/or the comparing of fraud score 154 and NN fraud score 169 to confirm accuracy of one or both and/or to confirm the proper functioning of fraud scoring system 152 and neural network 160.” (¶0038).

Regarding claim 11: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claim 1.
Neither Busch or Klindworth explicitly teach the following limitation in which the functionality of having “machine learning” for the “server” that incorporates the system. However, Arrabothu teaches:
wherein the server programming to identify discoverable gaps comprises an expert system or machine learning. (“fraud prediction system 150 may comprise a fraud scoring system 152 and/or a neural network 160. Fraud scoring system 152 and/or neural network 160 may each apply a respective fraud detection model(s) to the transaction details associated with the authorization request (i.e., pass the transaction details through the fraud detection model(s)) to determine a score indicating whether, or the likelihood that, the associated transaction is fraudulent” ¶0023; Fig 1 (120); Fig 2 (152, 160, 170 and 172); Fig 4 (406 – 418)) Examiner note: Also, refer to ¶0015 and ¶0022 for more server details. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch as modified by Klindworth with the ability of having machine learning such as neural networks in the “second classifier”, as taught by Arrabothu because it would be “obvious to try” to use and have machine learning models in the system to automate its functions of filtering data and identifying the fraudulent cases by using neural networks and/or decision trees that can speed up and maintain updated the cross-comparison analysis process to obtain quick and accurate results of the identified fraud cases (see ¶0003 for more technical problems addressed by Arrabothu). Also, Arrabothu recognizes that “Accordingly, the duplicity of having fraud score 154 from fraud scoring system 152 and [neural network] NN fraud score 169 from neural network 160 may address the problem in the prior art of possible inaccuracies in a fraud detection model (e.g., the fixed fraud detection model and/or the improvable fraud detection model), by allowing the combining of fraud scores to make a fraud prediction, and/or the comparing of fraud score 154 and NN fraud score 169 to confirm accuracy of one or both and/or to confirm the proper functioning of fraud scoring system 152 and neural network 160.” (¶0038).

Regarding claim 12: 
The combination of Busch and Klindworth, as shown in the rejection above, discloses the limitations of claim 11.
Neither Busch or Klindworth explicitly teach the following limitation in which the functionality of having “machine learning” for the “second classifier” is incorporated by the system. However, Arrabothu teaches:
wherein the second classifier comprises the expert system or machine learning that the server programming has. (“fraud prediction system 150 may comprise a fraud scoring system 152 and/or a neural network 160. Fraud scoring system 152 and/or neural network 160 may each apply a respective fraud detection model(s) to the transaction details associated with the authorization request (i.e., pass the transaction details through the fraud detection model(s)) to determine a score indicating whether, or the likelihood that, the associated transaction is fraudulent …The fraud detection models may reflect transaction patterns (e.g., associated with a type of consumer/merchant engaging in certain types of transactions at certain times occurring in certain frequencies, and at certain places of the associated consumer and/or merchant) such that fraud prediction system 150 may be able to detect if a transaction follows or matches such transaction patterns. If not, the transaction may be determined as fraudulent.” ¶0023; Fig 2 (152, 160, 170 and 172); Fig 4 (406 – 418)) Examiner note: Under BRI, the machine learning has been interpreted as the use of “neural networks” in the “fraud detection models” as it is part of machine learning technology. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Busch as modified by Klindworth with the ability of having machine learning such as neural networks in the “second classifier”, as taught by Arrabothu because it would be “obvious to try” to use and have machine learning models in the system for the “second classifier” which were interpreted as software modules to automate their function of filtering data and identifying the “abnormal data” by using neural networks and/or decision trees that can speed up and maintain updated the cross-comparison analysis process to obtain quick and accurate results of the identified fraud cases (see ¶0003 for more technical problems addressed by Arrabothu). Also, Arrabothu recognizes that “Accordingly, the duplicity of having fraud score 154 from fraud scoring system 152 and [neural network] NN fraud score 169 from neural network 160 may address the problem in the prior art of possible inaccuracies in a fraud detection model (e.g., the fixed fraud detection model and/or the improvable fraud detection model), by allowing the combining of fraud scores to make a fraud prediction, and/or the comparing of fraud score 154 and NN fraud score 169 to confirm accuracy of one or both and/or to confirm the proper functioning of fraud scoring system 152 and neural network 160.” (¶0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dupont (U.S. Pub No. 20120137367 A1) is pertinent because it “falls into the general area of anomaly detection, and more particularly, anomaly in human behavior analyzed from electronic data. It can be applied to a number of domain-specific scenarios such as compliance monitoring or risk management in high-risk domains such as investment banking or intelligence. It is also applicable to malicious insider detection in areas ranging from corporate theft to counter-intelligence or the broader intelligence community.”
Adjaoute (U.S. Pub No. 20150046181 A1) is pertinent because it “relates to healthcare fraud preemption, and more particularly to real-time computer systems and software products connected to medical diagnosis, procedure coding, insurance, and billing systems, and programmed to detect and preempt abuse, fraud, and excessive profits by medical insiders and institutions.”
Lee (U.S. Pub No. 20180357643 A1) is pertinent because it “relates to a method of detecting abnormal financial transactions and an electronic apparatus thereof.”
Binns (U.S. Pub No. 20180293582 A1) is pertinent because it “relates generally to transaction security, specifically fraud detection and remediation.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687